Title: To Alexander Hamilton from Sharp Delany, William Macpherson, and Walter Stewart, 12 January 1795
From: Delany, Sharp,Macpherson, William,Stewart, Walter
To: Hamilton, Alexander


Philadelphia, January 12, 1795. “Among that Class of your Fellow Citizens, who truly lament your intended Resignation, We also as Officers of The Revenue of this District, beg leave to assure you, We feel it in the most sensible Degree. And if the warmest heartfelt Sentimen⟨ts⟩ of your Conduct, as a Statesman and in your Official Duties, can be pleasing or Usefull to your Feelings, We in the most explicit sense now offer them….”
